                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 MARIO D. JONES,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   No. 3:20-cv-0340
                                                 )
 STATE OF TENESSEE                               )
 DEPARTMENT OF CORRECTION et                     )
 al.,                                            )
                                                 )
         Defendant.                              )

                                            ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 45)

recommending that Defendant’s Motion to Dismiss (Doc. No. 25) be granted. No objections have

been filed to the Magistrate Judge’s Report and Recommendation (“R&R”). If there are no

objections, the district court is not required to review the R&R de novo, and should “adopt the

magistrate judge’s findings and rulings to which no specific objection is filed.” See Benson v.

Walden Sec., No. 3:18-cv-0010, 2018 U.S. Dist. LEXIS 205077, 2018 WL 6322332, at *3 (M.D.

Tenn. Dec. 4, 2018) (citing Thomas v. Arn, 474 U.S. 140 (1985)). Pursuant to Federal Rule of

Civil Procedure 72, the Court agrees with the recommended disposition. See Fed. R. Civ. P. 72(b).

Accordingly, the Magistrate Judge’s Report and Recommendation is APPROVED and

ADOPTED. Defendant’s Motion to Dismiss (Doc. No. 25) is GRANTED.

               The Court also notes that following the Magistrate Judge’s Report and

Recommendation, Plaintiff filed a Declaration of intent to file an Amened Complaint (Doc. No.

46) and an Amended Complaint (Doc. No. 47). Plaintiff’s filings are not in accord with either the

Federal Rules of Civil Procedure or Local Rule 15.01. See Fed. R. Civ. P. 15(a)(2) (requiring




      Case 3:20-cv-00340 Document 48 Filed 03/08/21 Page 1 of 2 PageID #: 293
leave of court to amend); see also M. D. Tenn. R. 15.01 (requiring a Motion to Amend Pleadings).

However, the Court will construe the filings as a motion and find that, because the time for

amending the complaint has passed, Plaintiff’s Motion is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               2

    Case 3:20-cv-00340 Document 48 Filed 03/08/21 Page 2 of 2 PageID #: 294
